        Case 1:19-cv-01223-WJ-KRS Document 7 Filed 05/05/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVID ISAAC GARCIA,
          Plaintiff,

vs.                                                            No. CV 19-01223 WJ/KRS


FNU ALIMON, et al.,
     Defendants.

      ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b)

        THIS MATTER is before the Court on the Application for Leave to Proceed in District

Court Without Prepayment of Fees or Costs filed by Plaintiff David Isaac Garcia. (Doc. 2).

Because the Court grants the application, the filing fee for this civil rights complaint is $350.00.

Based on the information about Plaintiff’s financial status (Doc. 5), the Court will waive an initial

partial payment pursuant to § 1915(b)(1). Plaintiff is still required to pay the full amount of the

filing fee pursuant to § 1915(b)(1). Failure to comply with this order may result in dismissal of

the complaint without further notice.

        IT IS THEREFORE ORDERED that the Application for Leave to Proceed in District

Court Without Prepayment of Fees or Costs filed by Plaintiff David Isaac Garcia (Doc. 2) is

GRANTED and the initial payment is WAIVED;

        IT IS FURTHER ORDERED that Plaintiff file monthly financial certificates and make

monthly payments of twenty percent (20%) of the preceding month’s income credited to his

account until the fee is paid or show cause why the payment should be excused; and the Clerk is

directed to provide Plaintiff with two copies of the post-filing financial certificate.



                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE

                                                   1
